976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jerome KEARNEY, Appellant.
No. 92-3148.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on papers filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.R. 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed May 29, 1992, be affirmed substantially for the reasons stated therein.   The findings of the district court regarding appellant's dangerousness and risk of flight are supported by the evidence and are not clearly erroneous.   See United States v. Simpkins, 826 F.2d 94, 97 (D.C.Cir.1987);   United States v. Vortis, 785 F.2d 327, 329 (D.C.Cir.)  (per curiam), cert. denied, 479 U.S. 841 (1986).


3
The Clerk is ordered to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.